Title: [From Thomas Jefferson to the Virginia Delegates in Congress, 22 September 1780]
From: Jefferson, Thomas
To: Virginia Delegates


[Richmond, 22 Sep. 1780. JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xviii, 899 (4 Oct. 1780): “The delegates for Virginia laid before Congress a letter of 22 September, from Governor Jefferson, which was read; Whereupon, Resolved, That the same be referred to the Board of War, and that so much of the 20,000 pounds sterling directed by a resolution of 2 instant, to be drawn on the honorable J. Jay and the honorable H. Laurens, as shall remain after discharging the debts due to Messrs. Tracey and Company, and advancing seven thousand pounds sterling to Mr. W. Bingham,  be appropriated to the providing and transporting arms for the troops raising in Virginia for continental service.” TJ’s letter has not been found.]
